Citation Nr: 0830645	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-06 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease  of the lumbosacral spine, status 
post laminectomy at L3-4 and L4-5 (DDD).  

2.  Entitlement to an extraschedular rating for degenerative 
disc disease of the lumbosacral spine, status post 
laminectomy at L3-4 and L4-5, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
December 1971 and November 1977 to December 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which increased the veteran's rating for DDD from 10 to 40 
percent, effective December 1, 2004.  

A hearing was held in February 2008 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

The issue of entitlement to an extraschedular rating for DDD, 
currently rated as 40 percent disabling, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's degenerative disc disease of the lumbosacral 
spine, status post laminectomy at L3-4 and L4-5, is 
manifested by no findings of favorable or unfavorable 
ankylosis of any part of the spine and no incapacitating 
episodes requiring bed rest prescribed by a physician.




CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 40 
percent for degenerative disc disease of the lumbosacral 
spine, status post laminectomy at L3-4 and L4-5, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with pre-adjudication notice by 
letter dated in April 2005.  The RO provided notice pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 (2006) in March 
2007, subsequent to the initial adjudication.  While the 
latter notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an August 2007 supplemental 
statement of the case (SSOC), following the provision of 
notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Although the letters discussed above did not specifically 
list the criteria for receiving a higher rating for DDD 
pursuant to Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. 
App. Jan. 30, 2008), the veteran and his representative have 
demonstrated actual knowledge of the evidence necessary to 
substantiate an increased rating claim for DDD by his 
representative's contentions that the veteran is entitled to 
a higher evaluation based on the specific rating criteria for 
his disability, including knowledge of ankylosis, range of 
motion, and incapacitating episodes.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a 
notice defect is not prejudicial if it can be demonstrated... 
that any defect in notice was cured by actual knowledge on 
the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 
427 (2006).  Furthermore, a March 2007 letter informed the 
veteran that in determining a disability rating the RO 
considers evidence of the nature and symptoms of the 
condition, severity and duration of the symptoms, and impact 
of the condition and symptoms on employment; and a January 
2007 statement of the case (SOC) listed the specific criteria 
for a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5235-5243 (2007) which are the diagnostic codes under 
which the veteran's DDD could be potentially rated.  The 
March 2007 letter and January 2007 SOC collectively, in 
addition to the veteran's actual knowledge, have given the 
veteran notice pursuant to Vazquez-Flores v. Peake, and the 
claim was subsequently readjudicated in an August 2007 SSOC.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran medical 
examinations and obtained opinions as to the severity of his 
disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claim file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks an evaluation in excess of 40 percent for 
DDD.  During his February 2008 hearing, the veteran and his 
representative testified that they sought an increased rating 
based on incapacitating episodes and that they planned to 
obtain documentation indicating that the veteran was 
prescribed bed rest by a physician.

The RO originally granted service connection for disc 
problems L4-5 with a 0 percent evaluation under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5293 and an effective date of 
January 1, 1995.  In an April 2003 rating decision the RO 
granted the veteran a 10 percent evaluation for degenerative 
joint disease of the lumbosacral spine with paralumbar 
myospasms (formerly diagnosed as disc problems, L4-5) under 
38 C.F.R. § 4.71a, DC 5293, effective September 23, 2002.  A 
September 2004 rating decision granted the veteran a 
temporary 100 percent evaluation for DDD, following surgical 
treatment, under 38 C.F.R. § 4.71a, DC 5243, effective August 
26, 2004 to December 1, 2004.  The September 2005 rating 
decision on appeal granted the veteran a 40 percent 
evaluation for DDD under 38 C.F.R. § 4.71a, DC 5243, 
effective December 1, 2004. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (2007); 38 C.F.R. § 4.1 (2007).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2007).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, slip op. at 4 and 5 (U.S. Vet. 
App. Nov. 19, 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b) (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59 (2007).  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Degenerative arthritis of the spine is rated under DC 5242 
and Intervertebral Disc Syndrome is rated under DC 5243.  
Both DC 5242 and DC 5243 are rated under the General Rating 
Formula for Disease and Injuries of the Spine.  38 C.F.R. § 
4.71a.  Diagnostic Code 5242 notes that degenerative 
arthritis of the spine can also be rated under DC 5003, which 
instructs to rate on the basis of limitation of motion under 
the appropriate diagnostic codes.  See 38 C.F.R. § 4.71a.  
A back disability is to be evaluated under whichever method 
results in the higher evaluation, when all disabilities are 
combined, under 38 C.F.R. § 4.25, and the spine is to be 
evaluated with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

The Formula for Rating Intervertebral Disc Syndrome (IVDS) 
Based on Incapacitating Episodes provides a 60 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Id.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id.

A May 2002 private medical record notes an assessment of left 
lower radiculopathy.

A private radiology report dated in March 2005 noted a 
clinical history of low back pain and radiculopathy.

A VA examination was conducted in June 2005.  The examiner 
noted that he reviewed records from the veteran's 
neurosurgeon and magnetic resonance images (MRIs).  The 
veteran reported that since back surgery he has had increased 
pain, discomfort, and functional loss, and that since 2003 he 
cannot work due to functional loss and pain.  The examiner 
noted that the veteran has a normal gait, good rhythm, 
motion, and strength.  It was noted that the cervical spine 
has a full range of motion, but was not under evaluation.  
The thoracolumbar spine had forward flexion limited to 5 
degrees, extension limited to 10 degrees, leg and right 
lateral flexion limited to 10 degrees, and left and right 
lateral rotation limited to 20 degrees.  No change with 
repetitive motion thorough all ranges of motion.  Discomfort 
was throughout all ranges of motion and point to, as 
described, secondary pain, discomfort, and pulling 
sensations.  Paralumbar muscle spasms were noted on 
examination.  A diagnosis of lower back pain secondary to 
degenerative disc disease, lumbosacral spine with paralumbar 
mild spasms and pain secondary to status post laminectomy 
surgery L3-L4, L4-L5.

A private medical examination report dated in November 2005 
noted that neurological examination of the veteran revealed: 
cranial nerves II-XII were intact; coordination/cerebellar, 
gait/stance of finger to nose, heel to shin were intact, 
rapid alternating movements were intact, and normal appearing 
gait; sensory system had all sensory modalities within normal 
limits; the motor system revealed normal muscle tone and 
strength, complaints of back pain, but range of motion in the 
lower extremities was full; deep tendon reflexes were 2+ 
throughout both the upper and lower extremities, plantar 
responses were downgoing.

A June 2006 private medical record notes that the veteran's 
chief complaint is lower back pain.  The physician noted that 
the veteran denied any lower extremity radicular pain, and 
that straight leg raises are negative bilaterally for nerve 
root tension signs.

An October 2006 private medical record notes selective nerve 
root block and selective epidural steroid injections were 
performed on the veteran's left and right L4-5 and L5-S1 
vertebra.  A preoperative diagnosis of low back pain and post 
procedure diagnosis of low back pain and 100 percent relief 
of pain post procedure were given.

A VA examination was conducted in June 2007.  Physical 
examination revealed that the veteran had difficulty standing 
erect, had soreness in the back, and complained of pain in 
all planes.  Palpatory tenderness of the cervical area was 
minimum but increased in the mid and lower back with the 
veteran guarding palpitation of the thoracolumbar region.  
Muscle spasm developed which limited the examination.  A cane 
was used to walk, a slight limp was noted, toe and heel gait 
could not be performed, and only 10 percent of the normal 
squat was able to be performed.  Concerning the thoracolumbar 
spine, the veteran was able to forward flex 0-50 degrees, 
complaining of pain throughout the entire arc.  Extension of 
0-15 degrees, right left lateral flexion of 0-20 degrees, and 
right and left rotation of 0-10 degrees were noted.  
Neurological examination revealed intact sensory perception 
in the right and left lower extremities, no atrophy of the 
major muscle groups of the hip, knee, ankle, or extensor 
hallux longus, satisfactory muscle tone, and +5 motor 
strength of the major muscle groups of the hip, flexors, 
knee, quadriceps extensors, ankle, and great toe.  It was 
also noted that the veteran has radiculitis, but that there 
was no suggestion of radiculopathy during the examination.

Under 38 C.F.R. § 4.71a, General Rating Formula for Disease 
and Injuries of the Spine, a 50 percent rating is warranted 
if there is unfavourable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
warranted if there is unfavourable ankylosis of the entire 
spine.  Id.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Dorland's Illustrated Medical Dictionary, 28th 
edition, p. 86.  All of the medical evidence of record shows 
that the veteran has motion in his spine.  Indeed, the June 
2007 VA examination shows that the veteran has forward-
flexion of his thoracolumbar spine of 0 to 50 degrees, 
extension of 0 to 15 degrees, right and left lateral flexion 
of 0 to 20 degrees, and right and left rotation of 0 to 10 
degrees.  The average normal range of motion of the 
thoracolumbar spine is flexion of 0 to 90, extension of 0 to 
30 degrees, and lateral flexion and rotation of 0 to 30 
degrees.  38 C.F.R. § 4.71a, Plate V.  There is no medical 
evidence of record indicating that the veteran has been given 
a diagnosis of ankylosis of any part of his spine.  
Accordingly, the evidence of record does not establish that a 
50 percent rating is warranted under the General Rating 
Formula for Disease and Injuries of the Spine.  38 C.F.R. § 
4.71a.  

To receive a 60 percent rating for IVDS based on 
incapacitating episodes the evidence must show incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months requiring bed rest as prescribed by a 
physician.  Despite the veteran's testimony at his February 
2008 hearing, there is no medical evidence of record 
indicating that the veteran has had 6 weeks of incapacitating 
episodes requiring bed rest that has been prescribed by a 
physician during the past 12 months.  Therefore, a 60 percent 
rating is not warranted under the Formula for Rating 
Invetertbral Disc Syndrome Based on Incapacitating Episodes.  
38 C.F.R. § 4.71a.  

As to whether separate evaluations for neurological 
manifestations are warranted pursuant to 38 C.F.R. 4.71a DC 
5235-5243, Note (1), the June 2007 VA examination found that 
the veteran had intact sensory perception in the right and 
left lower extremities, no atrophy of the major muscle groups 
of the hip, knee, ankle, or extensor hallux longus, 
satisfactory muscle tone, and +5 motor strength of the major 
muscle groups of the hip, flexors, knee, quadriceps 
extensors, ankle, and great toe.  It was also noted that the 
veteran has radiculitis, but that there was no suggestion of 
radiculopathy during the examination.  The June 2006 private 
medical treatment record notes that the veteran denied any 
lower extremity radicular pain and a November 2005 private 
medical record noted that the veteran's sensory system had 
all sensory modalities within normal limits.  A May 2002 
private medical record does contain an assessment of 
radiculopathy and a March 2005 radiology report noted a 
history of radiculopathy.  However, because the medical 
evidence of record since September 2004 specifically 
indicates that there are no current neurologic 
manifestations, separate evaluations for neurologic 
manifestations pursuant to 38 C.F.R. 4.71a DC 5235-5243, Note 
(1) are not for application.  

The disabling effects of pain have been considered in 
evaluating the veteran's service-connected disability, as 
indicated in the above discussions.  See DeLuca, supra.  The 
veteran's complaints of pain, and the examiner's observations 
of pain and painful motion, were considered in the level of 
impairment and loss of function attributed to his disability.  

In numerous documents of record the veteran states the 
severity of his back disability merits a higher rating.  
Although the veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise, such as the 
severity of his disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, while the veteran's lay 
assertions have been considered they do not outweigh the 
medical evidence of record, which shows that the criteria for 
a disability rating higher than 40 percent have not been met 
at any time during the course of the claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.71a.

As the criteria for assignment of the next higher 50 percent 
rating are not met, the criteria for an even higher rating 
are likewise not met. 

At no time since the effective date of the veteran's 40 
percent evaluation for DDD, December 1, 2004, has the 
veteran's disability met or nearly approximated the criteria 
for a higher rating, and staged ratings are not for 
application.  See Hart v. Mansfield, No. 05-2424, slip op. at 
4 and 5.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased schedular rating 
for DDD is not warranted.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to a schedular evaluation in excess of 40 percent 
for degenerative disc disease of the lumbosacral spine, 
status post laminectomy at L3-4 and L4-5, is denied.  
REMAND

At his February 2008 hearing the veteran and his 
representative indicated that they seek an extra-schedular 
evaluation for the veteran's DDD.  The September 2005 rating 
decision on appeal did not address the issue of entitlement 
to an extraschedular rating for DDD, currently rated as 40 
percent disabling.  The August 2007 SSOC noted that the issue 
was not submitted to Central Office for consideration of an 
extraschedular evaluation.

In exceptional cases an extraschedular rating may be 
provided. 38 C.F.R. § 3.321 (2007).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  
When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether, to accord justice, the claimant's disability 
picture requires the assignment of an extraschedular rating.  
Id.

The June 2005 VA examination record notes that the veteran 
had discomfort throughout all ranges of motion and secondary 
pain and pulling sensations.  It was also noted he had 
paralumbar muscle spasm on examination.  October 2006 private 
medical records note that selective nerve root-block and 
selective epidural steroid injections were performed on the 
veteran's L4-5 and L5-S1 veterebra.  A second  October 2006 
private medical opinion notes that the veteran has a 
diagnosis of post laminectomy syndrome of the lumbar spine 
and that his pain continues to be severe.  The June 2007 VA 
examination record notes that the veteran had difficulty 
standing erect and that the veteran guarded palpitation in 
his thoracolumbar back.  The veteran used a cane to walk, had 
a slight limp, and could not toe to heel gait.  Likewise, he 
was able to perform only 10 percent of the normal squat.  
Muscle spasm limited the examination.  During the February 
2008 hearing the veteran's spouse credibly testified that a 
few times a week the veteran has complete pain and she helps 
him take his medication and meet his functional goals.  The 
veteran himself testified that he spends much of his time in 
warm water and sitting in a chair or lying in bed with heat 
or cold packs to relieve the pain in his back.  Thus, the 
evidence of record appears to present sufficient question as 
to whether the veteran's DDD is manifested by symptoms not 
contemplated in the rating schedule.  See 38 C.F.R. § 
3.321(b)(1); Thun v. Peake, 22 Vet. App. 111.

A June 2005 private medical opinion notes that the veteran 
can certainly function in some aspects, but not necessarily 
in an eight hour job.  An October 2006 private medical 
opinion notes that the veteran has difficulty with prolonged 
sitting, standing, and walking, and that he has been off work 
since November 2003 due to his disability.  The physician 
opined that the veteran should continue to stay off of work 
due to his pain and disability.  In a January 2007 Social 
Security Administration decision, it was found that the 
veteran has not engaged in substantially gainful activity 
since September 30, 2003, and that the veteran's disorders of 
the back and degenerative disc disease are severe 
impairments.  It was also found that the veteran is unable to 
perform any past relevant work and that he has the residual 
functional capacity to perform less than sedentary work 
activity.  
Thus, the evidence of record appears to present sufficient 
question as to whether the veteran's DDD markedly interferes 
with employment.  See 38 C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following actions:

1.  Inform the veteran of the provisions of 
38 C.F.R. § 3.321(b)(1) and the 
requirements for establishing entitlement 
to an extra-schedular evaluation for DDD.  
Specifically, the veteran should be advised 
that he can submit or identify evidence, 
which tends to show marked interference 
with employment and/or frequent 
hospitalization due to this disability.  

2.  Thereafter, refer the claim to the 
Director of the Compensation and Pension 
Service for extra-schedular consideration 
for DDD, currently rated as 40 percent 
disabling.

3.  If the claim remains denied, the issue 
a SSOC containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


